EATON VANCE TAX-ADVANTAGED BOND STRATEGIES LONG TERM FUND Supplement to Statement of Additional Information dated June 1, 2011 1. The following replaces the first section of the table in “Portfolio Manager.” Under “Investment advisory and Administrative Services”: Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts Paying a Performance Fee Paying a Performance Fee Brian C. Barney* Registered Investment Companies 2 $1,113.6 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 11 $709.3 0 $0 *As of December 31, 2011. Mr. Barney became a member of the Fund management team on January 31, 2012. (1) This portfolio manager serves as portfolio manager of one or more registered investment companies that invests or may invest in one or more underlying registered investment companies in the Eaton Vance fund family. The underlying investment companies may be managed by this portfolio manager or another portfolio manager(s). 2.Effective January 31, 2012, Joseph M. Davolio is no longer a member of the Fund management team. February 9, 2012
